Case 5:20-cv-00101-DCB-MTP Document 9-1 Filed 07/16/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF MISSISSIPPI

WESTERN DIVISION
ESTATE OF DEANDRE DAVIS, ET AL. PLAINTIFFS
V. CIVIL ACTION NO. 5:20-CV-101-DCB-MTP
MANAGEMENT & TRAINING CORPORATION, ET AL. DEFENDANTS

 

AGREED PROTECTIVE ORDER

 

The parties hereto having consented through their respective counsel for the entry of this
Agreed Protective Order, in order to protect the confidentiality of certain information and to
facilitate discovery, IT IS HEREBY ORDERED THAT:

1. This Protective Order shall govern all documents, filings, and testimony produced
by the parties in this action that are designated as confidential. Furthermore, this Protective
Order shall govern all information derived from such documents and testimony, as well as all
copies, excerpts, or summaries thereof.

2. The purpose of this Protective Order is to protect against the unnecessary
disclosure of confidential information. Information and documents protected by this Protective
Order shall include:

a. All information and documents produced by Defendant(s) in this action
that refer to, reflect upon, or relate to trade secrets or other confidential,
proprietary, technical, business, or financial information that is not

generally known to the public, provided that Defendant(s) designate such

EXHIBIT

61044092-1 1 ; A

 

 

 
Case 5:20-cv-00101-DCB-MTP Document 9-1 Filed 07/16/20 Page 2 of 6

information or documents as “confidential” on the face of the materials in
an easily discernible manner;

b. Any medical or financial information not generally available to the public,
provided that a party designates such information or documents as

“confidential” on the face of the materials in an easily discernible manner;

c. Any other documents or testimony that a party in good faith designates as
"confidential."
3. The information and documents protected by this Protective Order shall be

referred to as "confidential materials." The restrictions contained herein regarding disclosure of
confidential materials also apply with equal force to any excerpts, analyses, or summaries of
such items or the information contained therein, as well as to any pleadings, memoranda, briefs,
exhibits, transcripts, or other documents that may be prepared in connection with this action
which contain or refer to the materials or information contained therein.

4. "Disclosure" or "to disclose" shall mean to divulge, reveal, describe, summarize,
paraphrase, quote, transmit, or otherwise provide or communicate to any person or entity the
confidential materials, whether pursuant to request, interrogatory, process, or otherwise, and
whether in accordance with the Federal Rules of Civil Procedure or otherwise.

5. Such confidential materials shall be used solely for the purpose of this action,
shall not be used for any other business, competitive or other purpose, and shall not be disclosed
to any other person or third party other than:

a. Counsel for the parties in the above-styled action, including employees of
such counsel to the extent necessary to render professional services in this

action;

61044092-1 2

 
Case 5:20-cv-00101-DCB-MTP Document 9-1 Filed 07/16/20 Page 3 of 6

b. The parties in this action;

c. The Court and persons employed by the Court working on this action;
d. Court reporters at the proceedings in this action;
e. Experts or consultants retained or consulted by the parties in connection

with this action, but only as set out in Paragraph 6 below; and
f. Deponents, trial witnesses, and potential witnesses in connection with this
action, but only as set out in Paragraph 6 below.

6. Prior to making the disclosure of any confidential materials pursuant to
subsections (e) and (f) of Paragraph 5, counsel making such disclosure shall inform any person to
whom disclosure is being made that the information or documents to be disclosed, or any
portions thereof, may be used only for the purposes set forth in this Protective Order.
Additionally, such persons shall state their consent in writing to the attorney to be bound by the
terms of this Protective Order. When such persons listed in subsections (e) or (f) are finished
with the documents and/or the case is concluded (whichever is first) the documents will be
returned and/or completely destroyed.

7. In the event that any confidential materials are referred to or used in the
deposition of any person initiated by any party, the parties’ counsel shall have the option, during
the deposition or within fourteen (14) days after the deposition, to require the reporter to prepare
the transcript and exhibits as "confidential." Moreover, the parties may, at the deposition or
within thirty (30) days after receiving a copy of the deposition transcripts, designate deposition
testimony or portions thereof as "confidential."

8. This Protective Order does not limit the right of any party to object to the scope of

discovery or to any particular discovery request in this action.

61044092-1 3

 
Case 5:20-cv-00101-DCB-MTP Document 9-1 Filed 07/16/20 Page 4 of 6

9. Upon request by the producing party, within ninety (90) days of the conclusion of
this action as to all parties, confidential materials produced by the producing party, as well as all
copies, excerpts, or summaries thereof, shall be returned to the producing party. In the event
counsel possesses attorney work-product containing or referring to confidential materials, such
attorney work-product shall remain subject to the restrictions set forth in Paragraph 5 above or in
the alternative may be destroyed.

10. Nothing in this Protective Order shall prevent a party from any use of its own
confidential materials. Moreover, nothing in this Protective Order shall limit the right of the
parties to use confidential materials for purposes of this action, including in any pleadings,
memoranda, briefs, exhibits, or other documents which may be prepared in connection with this
action. However, in the event a party wishes to include confidential materials in any paper filed
with the Court, the parties agree to follow the rules and procedures in Local Rule 79 for the
sealing of court records.

11. The inadvertent or unintentional disclosure of any confidential materials shall not
be construed to be a waiver, in whole or part, of any party's claim of confidentiality, either as to
the specific confidential material disclosed or as to other related information.

12. Any party may apply to the Court for relief from this Protective Order. The party
seeking relief from this Protective Order shall specify which information designated as
"confidential" by the opposing party it wishes to disclose outside the confines of this action and
the purpose for which and the manner in which it seeks to disclose the information. Neither party
shall disclose any information designated as "confidential" by an opposing party without the

written consent of the opposing parties or the express permission of the Court.

61044092-1 4

 

 
Case 5:20-cv-00101-DCB-MTP Document 9-1 Filed 07/16/20 Page 5 of 6

13. Before seeking relief from the Court due to an alleged violation of this Protective
Order, the party seeking relief will attempt to resolve the matter by agreement with the other
party.

14. The terms of this Protective Order are subject to modification, extension, or
limitation only upon further order of the Court.

15. The Court retains the right to allow disclosure of any subject covered by this
Protective Order or to modify this Protective Order at any time in the interest of justice.

SO ORDERED on this, the day of , 2020.

 

 

MAGISTRATE JUDGE MICHAEL T. PARKER

61044092-] 5

 
Case 5:20-cv-00101-DCB-MTP Document 9-1 Filed 07/16/20 Page 6 of 6

Agreed to by:

/s/ R. Jarrad Garner

R. Jarrad Garner (MSB #99584)
Darryl A. Wilson (MSB #104902)
Adams and Reese LLP

1018 Highland Colony Parkway, Suite 800
Ridgeland, Mississippi 39157

(p) 601-353-3234

(f) 601-355-9708
jarrad.garner@arlaw.com
darryl.wilson@arlaw.com
Attorneys for Defendants

 

 

/sl J. Matthew Eichelberger

Jennie A. Eichelberger (MSB #102522)
J. Matthew Eichelberger (MSB #101060)
The Eichelberger Law Firm, PLLC

777 North Congress Street

Jackson, Mississippi 39202

(p) 601-292-7940

(f) 601-510-9103

jennie@ike-law.com

Attorneys for Plaintiff

 

61044092-1 6

 

 
